Title: To James Madison from William Lambert, 5 December 1809
From: Lambert, William
To: Madison, James


Sir,
City of Washington, Decemr. 5th. 1809.
As the inclosed letter to bishop Madison, contains the principles of an useful method, not generally practised, to promote the geography of the United States, permit me to request that you will be pleased to read it with some attention, before you transmit it to him under your frank.
I take this opportunity of acknowledging with gratitude and respect, the favors I have already received from you; and be assured, Sir, that altho’ I may not often repeat the expression of a due sense of them to you, they have made an impression not easily to be obliterated. I have the honor to be, with great consideration, Sir, Your most obedt. servt:
William Lambert.
